The State of TexasAppellee




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          May 13, 2014

                           No. 04-14-00339-CR and 04-14-00340-CR

                                       Eddie VASQUEZ,
                                           Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                  From the 175th Judicial District Court, Bexar County, Texas
                       Trial Court No. 2014CR0910 and 2013CR11644
                         Honorable Mary D. Roman, Judge Presiding

                                         ORDER
        In the interest of the efficient administration of the court’s docket, we order Appeal Nos.
04-14-00339-CR and 04-14-00340-CR consolidated. The parties must file motions, briefs, and
other pleadings as if the appeals were one but put both appeal numbers in the style of the case.
However, a record must be filed in each appeal, the record in each case will remain separate and,
if supplementation of the record becomes necessary, the supplemental material must be filed in
the appeal to which it applies. The cases must be argued together in one brief, as in a single
appeal, and if oral argument is requested and granted, the entire case must be argued as a single
appeal, with the total time limit for each party equal to the ordinary time limit for a party in a
single appeal. The court will dispose of both appeals in the same judgment, opinion, and
mandate.

                                                     _________________________________
                                                     Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of May, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court